853 F.2d 923
West Side Sportswear, Inc.v.International Ladies' Garment Workers' Union, AFL-CIO,Northeast, Western Pennsylvania, Ohio Department ILGWU, NewYork Coat, Suit, Dress Rainwear and Allied Workers Union,Shamokin-Sunbury-Pottsville District Council ILGWU, Locals185-306-351 ILGWU, Mathews (Thomas), Rubin (Milton), Byer(Samuel), Hoffman (Sol), Northeast Apparel Assoc., Inc.
NO. 87-5888
United States Court of Appeals,Third Circuit.
JUN 06, 1988

Appeal From:  M.D.Pa.,
Caldwell, J.


1
AFFIRMED.